19-1063
     Chen v. Garland
                                                                                   BIA
                                                                              Wilson, IJ
                                                                           A089 479 986
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GI ZHONG CHEN,
14            Petitioner,
15
16                     v.                                        19-1063
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   John Son Yong, Law Office of John
24                                     Yong, New York, NY.
25
26   FOR RESPONDENT:                   Brian M. Boynton, Assistant
27                                     Attorney General; Matthew B.
28                                     George, Senior Litigation Counsel;
29                                     Craig W. Kuhn, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of
1                                   Justice, Washington, DC.

2          UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review

5    is DENIED.

 6         Petitioner Gi Zhong Chen, a native and citizen of the

7    People’s Republic of China, seeks review of a March 27, 2019

8    decision of the BIA affirming a January 3, 2018 decision of

 9   an Immigration Judge (“IJ”) denying Chen’s application for

10   asylum,     withholding   of   removal,     and    relief     under   the

11   Convention Against Torture (“CAT”).         In re Gi Zhong Chen, No.

12   A089 479 986 (B.I.A. Mar. 27, 2019), aff’g No. A089 479 986

13   (Immig. Ct. N.Y. City Jan. 3, 2018).         We assume the parties’

14   familiarity with the underlying facts and procedural history.

15         Under the circumstances, we have reviewed both the IJ’s

16   and   the   BIA’s   opinions   “for   the   sake   of   completeness.”

17   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

18   (2d Cir. 2006).     We review competency and adverse credibility

19   findings     for    substantial       evidence.         See     8 U.S.C.

20   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

21   (2d Cir. 2018); see also Diop v. Lynch, 807 F.3d 70, 75 (4th

22   Cir. 2015).     We find no error in the agency’s findings that
                                     2
1    Chen was competent to testify and not credible as to his claim

2    that family planning officials in China forced his wife to

3    terminate a pregnancy, caused her to suffer a miscarriage,

4    and beat him.

5         We start with our conclusion that the agency did not err

6    in   finding    Chen   competent       to   proceed   with     his   removal

7    proceedings.        “[A]n alien is presumed to be competent to

 8   participate in removal proceedings.”              Matter of M-A-M-, 25

 9   I. & N. Dec. 474, 477 (B.I.A. 2011).            “[A] lack of competency

10   in civil immigration proceedings does not mean that the

11   hearing cannot go forward; rather, procedural fairness is

12   required.”     Id. at 479.      “[T]he test for determining whether

13   an   alien     is   competent     to       participate    in   immigration

14   proceedings is whether he or she has a rational and factual

15   understanding of the nature and object of the proceedings,

16   can consult with the attorney or representative if there is

17   one, and has a reasonable opportunity to examine and present

18   evidence and cross-examine witnesses.”                   Id.    Here, Chen

19   submitted a psychiatric evaluation stating that he was able

20   to testify despite his cognitive impairment; he testified in

21   a way that was responsive to the questions posed to him; and


                                            3
 1   the IJ accommodated him by posing simpler questions when

 2   necessary.     See id. at 477, 479.

 3       Second, Chen waived any challenge to the IJ’s specific

 4   inconsistency and lack of corroboration findings that formed

 5   the bases for the agency’s adverse credibility determination.

 6   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

 7   (2d Cir. 2005) (finding that petitioner abandons issues and

 8   claims   not   raised   in   his    brief).     Those   findings    are

 9   supported by the record, which shows that Chen presented

10   inconsistent evidence regarding whether his mother or wife

11   told him of his wife’s 2002 abortion, whether his wife lived

12   in hiding for two weeks or four months, and whether he was

13   beaten   during   his   second     encounter   with   family   planning

14   officials.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Likai

15   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

16   single inconsistency might preclude an alien from showing

17   that an IJ was compelled to find him credible. Multiple

18   inconsistencies would so preclude even more forcefully.”);

19   Hong Fei Gao, 891 F.3d at 78–79 (providing that an omission

20   may be significant if the “facts are ones that a credible

21   petitioner would reasonably have been expected to disclose


                                         4
 1   under the relevant circumstances”).         Chen also did not submit

 2   corroborating    evidence   that   might    have   rehabilitated     his

 3   credibility.     See Biao Yang v. Gonzales, 496 F.3d 268, 273

 4   (2d Cir. 2007) (“An applicant’s failure to corroborate his or

 5   her testimony may bear on credibility, because the absence of

 6   corroboration    in   general   makes      an   applicant   unable    to

 7   rehabilitate testimony that has already been called into

 8   question.”).

 9       Given the inconsistency and corroboration findings, the

10   agency’s adverse credibility determination is supported by

11   substantial evidence.       See 8 U.S.C. § 1158(b)(1)(B)(iii).

12   That determination is dispositive of asylum, withholding of

13   removal, and CAT relief because the claims were based on the

14   same factual predicate.     See Paul v. Gonzales, 444 F.3d 148,

15   156–57 (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.   All pending motions and applications are DENIED and

18   stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                        5